Citation Nr: 1539318	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for rheumatoid arthritis, to include as secondary to a bilateral knee disability.  

4. Entitlement to service connection for cataracts, to include as secondary to rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 and May 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were remanded by the Board in October 2013 for additional development.  It has now returned to the Board for appellate review. 

The issues of entitlement to service connection for rheumatoid arthritis and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record reveals the Veteran's left knee disability clearly and unmistakably pre-existed service and was aggravated in-service.

2. The evidence of record reveals the Veteran's right knee disability clearly and unmistakably pre-existed service and was aggravated in-service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing left knee disability was aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 
2. Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing right knee disability was aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral knee disability was aggravated by service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter, is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran states in his December 2011 substantive appeal that he did not know what brought on his knee pain during boot camp, June 1973 to August 1973, but he was in agonizing pain at times and later the pain promoted him to request medical help.  He had never heard he had chondromalacia disease of the knee caps until service.  He elaborated that marching on the concrete with his full sea bags sometimes brought on and intensified the knee pain as well as "hauling it" up and down stairs.  The Veteran's representative asserts in his August 2015 appellant brief that a July 2011 letter from Dr. D.E.A. notes he reviewed the Veteran's service treatment record and the poly articular rheumatoid arthritis diagnosis and his statement will confirm that the Veteran's service-connected chondromalacia patellae was the contributing factor to the progressive deterioration in his knees (in addition to his rheumatoid arthritis) that ultimately lead to his bilateral total knee replacement as well as his right total knee revision surgery.  The representative further avers that the October 2014 VA medical opinion was conducted by a nurse practitioner who did not address the pertinet private medical opinion.  

Service treatment records reflect that the Veteran's entrance examination in May 1973 revealed no history, complaints, or abnormalities pertaining to his knees.  In October 1973, the Veteran was seen for his right knee.  He had complained of trouble with his right patella since 1971, when he was lifting weights and felt a rip above the kneecap.  Approximately six months later, he was driving for an extended period of time and experienced dull pain in the right kneecap and noticed that the patella had shifted up approximately one inch.  This type of incident occurred a number of times and always seemed to occur when he sat for a long period of time.  X-ray revealed chondromalacia of the patella.  In late October, he was instructed in quadriceps exercises.  Another service medical record in November 1973 reveals that he still complained of pain in both knees.  Examination revealed that the ligaments and cartilages were intact in both knees.  Impression was probable ligament strain. Thereafter, he was given whirlpool treatment.  Another record in mid-November 1973 reveals that exercises and whirlpool treatments had had no effect.  

The Veteran was referred to the orthopedic clinic in mid-November for further evaluation.  It was noted that the Veteran had complained of a weak right patella for one and a half years intermittent and had reported that he had fallen on several occasions because of his right leg.  Examination revealed femoral-patellar compression and tenderness of the medial facet.  X-rays revealed no significant abnormalities and impression was chondromalacia of the right patella.  A December 1973 record notes the Veteran had pain in his knees and history of knee problems since 1971.  Review of the chart reveals chondromalacia.  A January 1974 record notes the Veteran presented with pain primarily on the right patella, but also on the left.  He had a history of patellar dislocation on the right some 20 times and had reduced it by leg movement.  His left patella had been dislocated about four times and had also been reduced by leg movement.  Conservative therapy, including quadriceps exercises, had been of no apparent benefit.  Examination revealed no effusion, some crepitus on patellar manipulation, medial joint line tenderness on the right and equal range of motion of both knees.  Some tenderness was noted on the medial aspect of the proximal tibial condyle.  X-rays were negative.  There was a decreased quadriceps angle of 20 degrees.  Impressions were atrophy of the right quadriceps, decreased quadriceps angle of 20 degrees, bilaterally, high riding patella, bilaterally, and bilateral chondromalacia.  

A Medical Board report of January 1974 reveals that the Veteran had experienced bilateral patellar dislocation and pain prior to active duty, but that his symptomatology had increased since being on active duty.  He had been treated with quadriceps exercises and analgesics regimen, but to no avail.  The report further states that the Veteran's diagnoses of chondromalacia, patellae, bilateral with bilateral high riding patellae, existed prior to enlistment (EPTE) and quadriceps atrophy, right with bilateral increased quadriceps angle, 20 degrees, EPTE.  The record also states "[i]t is felt this patient does not meet the standards for enlistment and that he is unfit for retention in the service by reason of a physical disability and that such disability was not incurred in nor aggravated by a period of active service."

In September 1974, the Veteran was afforded a VA examination of his knees.  The Veteran reported a history of recurring dislocations of both patellae both prior to and during service.  He developed increasingly severe pain in his knees during service because of prolonged sitting, kneeling, and stair climbing.  He claimed to have pain and occasional swelling of both knees that was aggravated by prolonged sitting or stair climbing.  The examiner found both knees were normal in appearance.  The medial and lateral collateral ligaments were intact and there was mild retropatellar crepitus of both knees, more pronounced on the right.  He had a full range of motion and McMurray click sign was not elicited.  There was slight atrophy of the right thigh about 4 inches above the patella.  X-rays of both knees revealed no significant abnormalities.  Diagnosis was bilateral chondromalacia with mild right quadriceps atrophy.  

Post-service records reflect a September 2001 private treatment record notes the Veteran had rheumatoid arthritis with associated degenerative joint disease in the left knee and underwent a left total knee arthroplasty.  A June 2003 private treatment record notes the Veteran had degenerative joint disease, rheumatoid arthritis, and underwent a right total knee arthroplasty.  A February 2005 private treatment record notes the Veteran underwent a right knee revision total knee arthroplasty.  

A May 2010 letter from Dr. D.E.A. notes chondromalacia was extremely common 37 years after the fact, but could not directly relate this diagnosis to his total knees or his rheumatoid arthritis.  He later notes in a July 2011 letter that the Veteran had been a patient since November 2004 and "has documented diagnoses of chondromalacia patellae (service connected January 1974), and polyarticular rheumatoid arthritis (1994)."  He has undergone bilateral total knee replacements and a right total knee revision surgery.  "[S]ervice connected chondromalacia patellae was a contributing factor to the progressive deterioration in his knees (in addition to his rheumatoid arthritis) that ultimately lead to his bilateral total knee replacements, as well as his right total knee revision surgery."  

The Veteran was afforded a VA examination of his bilateral knees in July 2011.  The Veteran reported initial complaints of bilateral knee pain in service, starting in boot camp where he carried bags up and down ladders.  He denied injury or problems before military service.  He reported currently he experienced intermittent pain in both knees.  It was noted he had been diagnosed with rheumatoid arthritis of both knees, requiring bilateral total knee arthroplasties.  While the examiner performed a physical examination of the Veteran's knees and diagnosed the Veteran with bilateral knee rheumatoid arthritis, status post bilateral total knee arthroplasties, the examiner concluded that as the Veteran's claims file was unavailable, an opinion as to etiology could not be rendered.  

An October 2014 VA medical opinion notes the Veteran's claims file was reviewed.  The examiner found the Veteran's bilateral knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that there was evidence of a permanent pre-existing condition prior to service and the Veteran gave a history of patellar dislocations in high school.  The medical board procedures and physical of January 1974 stated that the Veteran was not fit for duty and was unfit for the standards to enter service.  Although he had recurrence of patellar dislocations called chondromalacia, there was no evidence of a permanent aggravation beyond its natural progression.  Therefore, the examiner did not find any service treatment record evidence or medical literature evidence to change all the previous opinions and that did not link his knees to service or aggravated by service permanently.  

Based on the evidence of record, the Board finds that there is clear and unmistakable evidence that the Veteran's bilateral knee disability pre-existed service.  Although no knee abnormalities were noted on his entrance examination in May 1973, the Veteran nonetheless reported on his May 1973 report of medical history that "I don't know" if he had a "trick or locked knee," while he answered "yes" or "no" to all other medical questions, and has consistently reported a history of a pre-existing knee condition throughout his service medical records.  The 1974 Medical Board specifically found that the Veteran as unfit for duty due to the  diagnoses of chondromalacia, patellae, bilateral with bilateral high riding patellae, EPTE (established prior to entry);  and quadriceps atrophy, right with bilateral increased quadriceps angle, 20 degrees, EPTE.  The Board finds that this evidence, which involves contemporaneous medical observations in conjunction with then known medical history as reported by the Veteran, consists of clear and unmistakable evidence of a pre-existing bilateral knee disability.  Therefore,  presumption of soundness has been rebutted under the circumstances of this case.  

The Board now turns to the question of whether the Veteran's pre-existing bilateral knee disability was aggravated during active duty.  It must be recognized that there is a presumption of aggravation in the law, because "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  The Board reiterates that in this case, because there is clear and unmistakable evidence of a pre-existing disability of the knees, the burden now lies with the government to show, by clear and unmistakable evidence, that the disorder was not aggravated by service (emphasis added).  Wagner, Supra; 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board finds the evidence of record reveals the Veteran's bilateral knee disability was aggravated a in-service as there no clear and unmistakable evidence that the disability was not aggravated.  Here, the service treatment records reveal that when the Veteran entered service, clinical evaluations of his joints and legs were found to be normal.  Throughout his seven months in service, the Veteran consistently complained of knee pain.  He was instructed to do quadriceps exercises and given whirlpool treatment, which were noted to have no benefit.  He had several evaluations, and the January 1974 Medical Board report notes the Veteran had diagnoses of chondromalacia, patellae, bilateral with bilateral high riding patellae, and quadriceps atrophy, right with bilateral increased quadriceps angle, 20 degrees; and specifically reported that the Veteran's symptomatology had increased since being on active duty.  

The Board acknowledges that the January 1974 Medical Board report and October 2014 VA examination report opined the Veteran's knee disability was not aggravated by his period of active service.  However, these opinions are merely conclusory statements without any rationale; consequently, they do not constitute clear and unmistakable evidence that the Veteran's knee disability was not aggravated by service.  This is because there is no persuasive specific finding that the aggravation was due to the natural progression of the disease; indeed, it was not explained how the significant pathology of regarding the defects of the patellae and the quadriceps, including atrophy, were a natural progression of the disease rather than a chronic worsening when no such problems were noted just several months earlier upon entry into service.  Alternatively, it was not explained how such in-service symptoms, which post-service medical evidence (see September 1974 VA examination) shows were persisted many months later,  reflected a temporary or intermittent flare-ups of the pre-existing disability rather than a chronic worsening.   

Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has a pre-existing bilateral knee disability that was chronically aggravated in-service.   Accordingly, service connection for a bilateral knee disability must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for aggravation of a pre-existing left knee disability is granted.

Service connection for aggravation of a pre-existing right knee disability is granted.


REMAND

The Veteran contends his rheumatoid arthritis is secondary to his bilateral knee disability and his cataracts are secondary to his rheumatoid arthritis.  Pursuant to the October 2013 remand, the Veteran was afforded a VA medical opinion in October 2014.  The examiner reviewed the claims file and was asked to opine whether there was an etiological relationship between the Veteran's knee disability and his rheumatoid arthritis.  The examiner found the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition, explaining that he found no objective evidence of erosive disease of his knees to link to rheumatoid arthritis and medical literature evidence showed that rheumatoid arthritis produces erosive changes of the knee.  He further states he "found no evidence to show that it is a nonservice connected rheumatoid arthritis aggravated his nonservice connected knee disorder."  As a September 2001 private treatment record notes the Veteran had rheumatoid arthritis with associated degenerative joint disease in the left knee and a June 2003 private treatment record notes the Veteran had degenerative joint disease and rheumatoid arthritis in his right knee, the Board finds the examiner's opinion and rationale was not adequate.  Therefore, an additional VA opinion is necessary to decide the claim.  

Additionally, because the Veteran contends that his cataracts were caused by treatment for his rheumatoid arthritis, these claims of service connection are inextricably intertwined.  Therefore, a remand is required for the RO to adjudicate the inextricably intertwined issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Obtain a VA addendum medical opinion from an appropriate examiner(s).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed rheumatoid arthritis was incurred in or as a result of active duty service.  

b) If the answer to the above question is in the negative, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed rheumatoid arthritis was proximately caused by, due to, or aggravated by (made chronically worse) the Veteran's service connected bilateral knee disability.  

c) The examiner should also state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed cataracts was incurred in or as a result of active duty service.  

d) If the answer to the above question is in the negative, and in the event that the Veteran's rheumatoid arthritis is deemed related to active duty service or aggravated by the Veteran's service connected bilateral knee disability, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed cataracts were proximately caused by, due to, or aggravated by (made chronically worse) rheumatoid arthritis.

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


